 

Exhibit 10.4

 

CONTINUING GUARANTEE

 

1.             This Guarantee dated February 11, 2003, is for valuable
consideration and to induce CoBank, ACB (“CoBank”) to extend a loan or loans to
DAKOTA GROWERS PASTA COMPANY, INC., Carrington, North Dakota (“Borrower”), of
which the undersigned is a wholly-owned subsidiary of the Borrower.  PRIMO
PIATTO, INC., the undersigned (“Guarantor”), unconditionally and absolutely
guarantees and promises to pay to CoBank, or order, on demand, in lawful money
of the United States, any and all Indebtedness of Borrower to CoBank.  The word
“Indebtedness” is used herein in its more comprehensive sense, and includes any
and all advances, debts, obligations and liabilities of Borrower, including but
not limited to all principal, interest, fees, expenses and stock subscription
charges, heretofore, now or hereafter made, incurred or created, whether
voluntary or involuntary and however arising, whether due or not due, absolute
or contingent, liquidated or unliquidated, determined or undetermined, and
whether Borrower may be liable individually or jointly with others, or whether
recovery upon such Indebtedness may be or hereafter become barred by any statute
of limitation, or whether such Indebtedness may be or hereafter become otherwise
unenforceable.

 

2.             This Guarantee is continuing.  No termination by Guarantor shall
be effective except by notice sent to CoBank by registered mail naming a
termination date effective not less than ninety (90) days after the receipt of
such notice by CoBank.  No such termination shall affect (i) any Indebtedness of
Borrower incurred prior to the effective date of termination or (ii) any
Indebtedness for interest, fees, expenses and/or stock subscription charges
incurred after termination related to any Indebtedness outstanding on the
effective date of termination.

 

3.             This continuing guarantee is a guarantee of payment and not of
collection.  The obligations hereunder are joint and several, and independent
upon the Indebtedness of Borrower, and a separate action or actions may be
brought and prosecuted against Guarantor whether action is brought against
Borrower or whether Borrower be joined in any such action or actions; and
Guarantor waives the benefit of any statutes of limitations affecting its
liability hereunder or the enforcement thereof.

 

4.             Guarantor authorizes CoBank, without notice or demand and without
affecting liability hereunder, from time to time, to (a) grant additional credit
to Borrower, and renew, compromise, extend, accelerate or otherwise change the
time for payment of, or otherwise change the terms of, the Indebtedness or any
part thereof, including increase or decrease of the rate of interest thereon;
(b) take and hold security for the payment of this Guarantee or the Indebtedness
guaranteed, and exchange, enforce, waive and release any such security; (c)
apply such security and direct the order or manner of sale thereof as CoBank in
its discretion may determine; and (d) release or substitute any one or more
endorsers or guarantors of the Indebtedness.

 

5.             Waivers.  Guarantor waives any right to require CoBank, as a
condition to proceeding against Guarantor, to (a) proceed against Borrower or
any other person; (b) proceed against or exhaust any security held from Borrower
or Guarantor; or (c) pursue any other remedy in CoBank’s power whatsoever. 
Guarantor waives any defense arising by reason of any disability or other
defense or counter-claim that the Borrower may assert on the underlying debt,
including but not limited to failure of consideration, breach of warranty,
fraud, statute of frauds, bankruptcy, statute of limitations, lender liability,
accord and satisfaction, and usury or by reason of the cessation from any cause
whatsoever of the liability of Borrower.  Guarantor waives the pleading or
assertion of any defense based on the failure of CoBank to keep Guarantor
informed of the financial and business status of Borrower, it being expressly
acknowledged by Guarantor that it is Guarantor’s responsibility to keep so
informed.  Until all Indebtedness of Borrower to CoBank shall have been paid in
full, Guarantor shall have no right of subrogation, and waives any right to
enforce any remedy which CoBank now has, or may hereafter have against Borrower,
and waives any benefit of, and any right to participate in any security now or
hereafter held by CoBank.  Guarantor waives all setoffs and counterclaims, and
all presentments, demands for performance, notices of nonperformance, protests,
notices of dishonor, notices of sale of foreclosure of any security for the
payment of the Indebtedness, and notices of acceptance of this Guarantee and of
the existence, creation, or incurring or new or additional Indebtedness.

 

--------------------------------------------------------------------------------


 

GUARANTOR WARRANTS AND AGREES THAT EACH OF THE WAIVERS SET FORTH IN THIS
AGREEMENT IS MADE WITH GUARANTOR’S FULL KNOWLEDGE OF ITS SIGNIFICANCE AND
CONSEQUENCES AND THAT, UNDER THE CIRCUMSTANCES, THE WAIVERS ARE REASONABLE AND
NOT CONTRARY TO PUBLIC POLICY OR LAW.  IF ANY SUCH WAIVER IS DETERMINED TO BE
CONTRARY TO ANY APPLICABLE LAW OR PUBLIC POLICY, SUCH WAIVER SHALL BE EFFECTIVE
ONLY TO THE EXTENT PERMITTED BY LAW OR PUBLIC POLICY.

 

6.             In addition to all liens upon, and all rights of setoff against
the monies, securities or other property of Guarantor given to CoBank by law or
by contract, CoBank shall have a lien upon and a right to setoff against all
monies securities and other property of Guarantor now or hereafter in the
possession of or on deposit with CoBank, whether held in a general or special
account of deposit, or for safekeeping or otherwise; and every such lien and
right of setoff may be exercised without demand upon or notice to Guarantor.  No
lien or right of setoff shall be deemed to have been waived by any act or
conduct on the part of CoBank, or by any neglect to exercise such right of
setoff or to enforce such lien, or by any delay in so doing, and every right of
setoff and lien shall continue in full force and effect until such right of
setoff or lien is specifically waived or released by an instrument in writing
executed by CoBank.

 

7.             No exercise or nonexercise of any right hereby given CoBank, no
dealing by CoBank with Borrower or any other Guarantor, no change, impairment,
or suspension of any of CoBank’s rights or remedies, shall in any way affect any
of the obligations of Guarantor hereunder or any security furnished by Guarantor
or give Guarantor any recourse against CoBank.  The Guarantor represents to
CoBank that he is now and will be completely familiar with the business,
operation, and condition of Borrower, and Guarantor waives any right to require
CoBank to notify Guarantor of any facts concerning Borrower, unknown to
Guarantor, material or otherwise, which might affect the relationship of CoBank,
Guarantor, and Borrower, or which might cause Guarantor to give CoBank notice of
termination of this Guarantee as herein provided.

 

8.             Any Indebtedness of Borrower to Guarantor now or hereafter held
by Guarantor is hereby subordinated to the Indebtedness of Borrower to CoBank;
and such Indebtedness of Borrower to Guarantor, if CoBank so requests, shall be
collected, enforced and received by Guarantor as trustee for CoBank and be paid
over to CoBank on account of the Indebtedness of Borrower to CoBank but without
reducing or affecting in any manner the liability of Guarantor under the other
provisions of this Guarantee.

 

9.             Although Borrower is a corporation, it is not necessary for
CoBank to inquire into the powers of Borrower, or the officers, directors, or
agents acting or purporting to act on its behalf, and any Indebtedness made or
created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.

 

10.          Guarantor agrees to pay the attorneys’ fees of CoBank and all other
costs and expenses which may be incurred by CoBank in the enforcement of this
Guarantee.  This Guarantee shall be interpreted and enforced in accordance with
the laws of the State of Colorado.

 

11.          CoBank’s rights under this Guarantee are cumulative and not
alternative, and shall not be exhausted by CoBank’s exercise of any one or more
rights hereunder, or otherwise, or by any number of successive actions, unless
and until all obligations of Borrower and Guarantor have been paid or
performed.  The liability under this Guarantee shall continue notwithstanding
the incapacity  or disability of Guarantor, and its benefits shall inure to
CoBank’s successors and assigns.  CoBank may assign this Guarantee, in whole or
in part, without notice to Guarantor.  Guarantor waives all exemptions and all
setoffs and counterclaims.  Only to the extent that this Guarantee is
inconsistent with any prior guarantee given by Guarantor to CoBank, or contains
additional provisions, does this Guarantee supersede such prior guarantees;
otherwise, such prior guarantees remain in full force and effect.

 

12.          If any payment received by CoBank and applied to the Indebtedness
is subsequently set aside, recovered, rescinded, or required to be returned for
any reason (including, without limitation, the bankruptcy, insolvency or
reorganization of Borrower), the Indebtedness to which such payment was applied
shall for the

 

2

--------------------------------------------------------------------------------


 

purposes of this continuing guarantee be deemed to have continued in existence,
and this continuing guarantee shall be enforceable as to such Indebtedness as
fully as if such applications had never been made.

 

13.          Guarantor expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution or any other claim which it
may now or hereafter have against Borrower or any other person directly or
contingently liable for the Indebtedness guaranteed hereunder, or against or
with respect to Borrower’s property, including without limitation, any property
securing its Indebtedness to CoBank, arising from the existence or performance
of this Guarantee.  In furtherance, and not in limitation, of the preceding
waiver, Guarantor agrees that any payment to CoBank by guarantor pursuant to
this Guarantee shall be deemed to be a contribution to the capital of Borrower
or other obligated party and such payment shall not cause Guarantor to be a
creditor of Borrower or any other obligated party.  In addition to, and not in
substitution for, any other rights granted to CoBank by this Guarantee,
including but not limited to any rights set forth in Paragraph 11 above, in the
event that a bankruptcy court determines that any monies paid by Borrower to
CoBank are avoidable preferences because they were made for the benefit of
Guarantor, then Guarantor shall indemnify and hold CoBank harmless from any
losses, including, but not limited to all costs and expenses, including
reasonable attorneys’ fees, which CoBank may incur as a result of such
determination.

 

14.          The Guarantor agrees that if all or a portion of the Indebtedness
is, at any time, secured by a deed of trust or mortgage covering interests in
real property, CoBank, in its sole discretion, without notice or demand, and
without affecting the liability of the Guarantor, may foreclose the deed of
trust or mortgage, and the interest in real property, secured thereby by
nonjudicial sale; and the Guarantor hereby waives any defense to the recovery by
CoBank against the Guarantor of any deficiency after a nonjudicial sale.

 

15.          Neither this Agreement, nor any provision hereof, may be amended,
modified, waived, or discharged except by an instrument in writing duly signed
by, or on behalf of, CoBank.

 

16.          In case any right of CoBank herein shall be held to be invalid,
illegal, or unenforceable, such invalidity, illegality and/or unenforceability
shall not affect any other right granted hereby.

 

17.          Guarantor’s Representations.  Guarantor represents and warrants
that:  (a) no representations or agreements of any kind have been made to the
Guarantor which would limit or qualify in any way the terms of this Guarantee;
(b) the Guarantor has not and will not, without CoBank’s prior written consent,
sell, lease, assign, encumber, hypothecate, transfer or otherwise dispose of any
of the Guarantor’s assets, or any interest therein, other than in the ordinary
course of business; (c) CoBank has made no representation to the Guarantor as to
the creditworthiness of the Borrower; (d) the Guarantor will provide to CoBank
financial and credit information in form acceptable to CoBank, including balance
sheets and income statements no less frequently than annually, as soon as they
become available, not later than 120 days after each fiscal year end or at such
other times as CoBank may request.

 

18.          Security.  This Guarantee is secured pursuant to existing security
agreement(s), mortgages or deeds of trust, including any replacements,
modifications or amendments thereto.  In addition, at CoBank’s request, the
Guarantor agrees to grant to CoBank, by means of such instruments and documents
as CoBank shall require, a first lien on such of the Guarantor’s other assets,
whether now existing or hereafter acquired, as CoBank may from time to time
require.

 

IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guarantee this
27th day of February, 2003.

 

PRIMO PIATTO, INC.

 

 

By:

/s/ Timothy J. Dodd

 

 

 

 

Title:

President/CEO

 

 

 

 

3

--------------------------------------------------------------------------------